IN THE SUPREME COURT OF THE STATE OF DELAWARE

Employer-Appellee Below,
Appellee.

VICTORIA FOUNTAIN, §
§ No. 3 88, 201 6
Employee-Appellant Below, §
Appellant, § Court BeloW_Superior Court
§ of the State of Delaware
v. §
§ C. A. No. SlSA-O7-005
MCDONALD’S, §
§
§
§

Submitted: March 15, 2017
Decided: March 22, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
O R D E R

This 22nd day of March 2017, having considered this matter on the briefs filed
by the parties, the Court has concluded that the final judgment of the Superior Court
should be affirmed for the reasons stated in its June 30, 2016 opinion.

NOW, THEREFORE, IT IS ORDERED that the final judgment of the
Superior Court is AFFIRMED. The time for filing a motion for reargument or
rehearing en banc is shortened to five days.l

BY THE COURT:

/ZWH…

Justice U

 

l Sup. Ct. Rules 4 and 18.